   UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                              +
                                   +               Case No. 20-32320
Demetric Marbury                   +
           Debtor                  +

                           NOTICE OF APPEARANCE

             Comes now Larry Darby and gives notice to this Honorable
        Court that he represents McCalls Affordable Bail Bonds, the
        current landlord in this cause, and requests notice.

             Respectfully submitted,

                                             /s/   Larry Darby______
                                             Larry E. Darby
                                             Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                          CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:



Paul D. Esco                            Sabrina L. McKinney, Trustee
2800 Zelda Road, Suite 200-7            P.O. Box 173
Montgomery, AL 36106                    Montgomery, AL 36101



                                             /s/   Larry Darby______
                                             Larry E. Darby
